 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   KIMO GOMEZ,                                           Case No. 1:20-cv-000789-NONE-SAB

10                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENTION OF TIME TO FILE
11           v.                                            OPPOSITION TO PLAINTIFF’S OPENING
                                                           BRIEF
12   COMMISSIONER OF SOCIAL SECURITY,
                                                           (ECF No. 25)
13                   Defendant.

14

15          On May 26, 2021, a motion for an extension of time to respond to Plaintiff’s opening

16 brief was filed. (ECF No. 25.) Upon review of the document it is actually a stipulation for an

17 extension of time.

18          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

19 IT IS HEREBY ORDERED that:
20          1.      Defendant shall file an opposition to Plaintiff’s opening brief on or before June

21                  28, 2021; and

22          2.      Plaintiff’s reply, if any, shall be filed on or before July 13, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:        May 27, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
